Mr. Justice Shepard
delivered the opinion of the Court:
The appellee, William C. Eaton, sued the District of *183Columbia for damages received from a fall caused by a defect in the sidewalk of one of the streets of the City of Washington.
The declaration sets out the defect in the sidewalk, the negligence of the defendant in suffering it to remain unrepaired and unguarded, and the manner in which plaintiff’s injuries were received, without negligence on his own part. The nature of plaintiff’s injuries is fully stated, and it is alleged that he suffered much pain therefrom.
It is further alleged that he was a street car conductor at the time and in receipt of wages at the rate of two dollars per day, and that he "was disabled for more than three months, whereby he lost wages to the amount of $194.
The declaration concludes with the following paragraph:
“And plaintiff alleges that he was obliged to expend certain sums of money, to wit, $15, in and about endeavoring to be healed of said fracture, bruises, and other injuries, as aforesaid, and is by means of the premises otherwise injured, to wit, to the damage of the plaintiff two thousand dollars.”
Defendant pleaded not guilty, and the trial resulted in a verdict for the plaintiff for $1,500.
Motions for new trial and in arrest of judgment, the grounds of which do not appear in the record, were made and overruled. There is no bill of exceptions, and the only error assigned is a denial of the motion in arrest of judgment. The contention is, that the declaration is fatally defective because it lacks a proper addendum clause, and the formal conclusion that “therefore he brings his suit,” and so forth.
The proposition admits no discussion. The want of merit in the motion is apparent. To arrest a judgment upon such grounds would be a reproach to justice.
The judgment is affirmed, with costs. Affirmed.